People v Brown (2015 NY Slip Op 05116)





People v Brown


2015 NY Slip Op 05116


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


15430 2083/12

[*1] The People of the State of New York, Respondent, —
vDarlene Brown, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Andrea L. Bible of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered June 25, 2013, convicting defendant, upon her plea of guilty, of attempted robbery in the second degree and assault in the second degree, and sentencing her to an aggregate term of four years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK